From Fayetteville.
The money paid into the office upon the execution against Hill cannot be attached at the instance of Overton's creditors; nor will the court apply this money to the discharge of the judgment which Patsy Glascock recovered against Overton, no reason being shown to the court why this money should be stopped in transitu, and such an application not being allowed as of course.
Cited: Hunt v. Stevens, 25 N.C. 365; Coffield v. Collins, 26 N.C. 491.
Overruled: Jeffreys v. Lea, 30 N.C. 96; Gaither v. Ballew, 49 N.C. 493;Williamson v. Nealy, 119 N.C. 341.